EXHIBIT 10.2

ASSIGNMENT OF CONTRACT

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this 27
day of May, 2010 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and INLAND DIVERSIFIED DRAPER CROSSING, L.L.C., a
Delaware limited liability company (Assignee”).

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Contract dated
as of December 15, 2009, as amended, and entered into by Draper Crossing I, L.C.
as “Seller” and Assignor, as Purchaser, (collectively, the “Agreement”), to
acquire Draper Crossing Phase I Shopping Center in Draper, Utah (the
“Property”).

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under the Agreement to acquire
the Property.

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

(signature page follows)





127239.1




SIGNATURE PAGE FOR
ASSIGNMENT OF CONTRACT




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 

ASSIGNOR:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Title:

SR VP

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

INLAND DIVERSIFIED DRAPER CROSSING, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

By:

/s/ Steven T. Hippel

 

 

Name:

Steven T. Hippel

 

 

Title:

Treasurer








127239.1

-2-


